Name: Commission Regulation (EEC) No 3509/83 of 12 December 1983 extending Commission Regulation (EEC) No 1888/83 making the import of certain textile products originating in Argentina subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 83 Official Journal of the European Communities No L 351 /7 COMMISSION REGULATION (EEC) No 3509/83 of 12 December 1983 extending Commission Regulation (EEC) No 1888/83 making the import of certain textile products originating in Argentina subject to Community surveillance Whereas, as from 1 January 1983, a Community surveillance of imports of certain textile products originating in Argentina was introduced by Commis ­ sion Regulations (EEC) No 3605/82 (2) and (EEC) No 1888/83 (?) ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consulting the advisory committee established under the said Regulation, Whereas imports into the Gommunity of textile products originating in Argentina and a large number of other supplier countries in a situation similar to Argentina have been subject to a special import regime under the terms of bilateral agreements which expired on 31 December 1982 ; whereas such agree ­ ments provided inter alia procedures whereby imports of such products could be limited and monitored ; Whereas the Community has negotiated new bilateral agreements with the other supplier countries whereby imports of textile products are subject to a similar special import regime as from 1 January 1983 ; Whereas there is no such agreement with Argentina ; whereas import of such products are not subject to specific common import rules from 1 January 1983 ; Article 1 Regulation (EEC) No 1888/83 is hereby extended until 31 December 1984. Article 2 This Regulation shall enter into force on 1 January 1984. It shall apply until 31 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (2) OJ No L 376, 31 . 12. 1982, p. 36. (') OJ No L 35, 9 . 2 . 1982, p. 1 . (3) OJ No L 187, 12. 7. 1983, p. 31 .